Exhibit 10.18

 

SHARE REPURCHASE AGREEMENT

 

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made as of the 18th day of
October, 2005, by and between Chris Heidelberger (the “Seller”), and Click
Commerce, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company issued certain shares of its common stock pursuant to an
Asset Purchase Agreement, dated February 2, 2005, by and among
ChannelWave, Inc., a Delaware corporation, CWV Acquisition Corp., a Delaware
corporation and a direct, wholly-owned subsidiary of the Company, and the
Company (the “Asset Purchase Agreement”);

 

WHEREAS, the Seller owns certain shares of the Company’s common stock issued in
connection with the Asset Purchase Agreement;

 

WHEREAS, the Company wishes to purchase from Seller, and Seller wishes to sell
to the Company, a total of 19,250 shares (the “Repurchased Shares”) of the
Company’s common stock issued in connection with the Asset Purchase Agreement,
upon the terms and subject to the conditions contained herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
Seller and the Company agree as follows:

 

1.             Repurchase.  Subject to the terms and conditions of this
Agreement, simultaneously with the execution of this Agreement, the Company
hereby purchases, acquires and takes assignment and delivery from the Seller of,
and the Seller hereby sells, assigns, transfers and delivers to the Company, all
of the Seller’s right, title and interest in and to the Repurchased Shares (the
“Repurchase”).

 

2.             Total Consideration.  In consideration for the Repurchased
Shares, the Company shall pay to the Seller $15.50 per share of the Company’s
common stock or $298,375.00 in the aggregate (the “Total Consideration”) for all
of the Repurchased Shares.  In connection with the Repurchase and as soon as
reasonably practicable following the execution of this Agreement, (i) the Seller
shall transfer to the Company through physical delivery or customary DTC
electronic transfer all of the Repurchased Shares, which shall be duly endorsed
to the Company, and (ii) the Company shall pay to the Seller the Total
Consideration by wire transfer of immediately available funds to an account
designated by the Seller prior to the Repurchase.

 

3.             Seller Representations and Warranties.  The Seller hereby
represents and warrants to the Company as follows:

 

(a)           Legal and Beneficial Owners; Transfer.  As of the date of the
Repurchase, the Seller is the legal, and sole record and beneficial, owner of
the Repurchased Shares, and such Repurchased Shares are free of all adverse
claims, rights, options to acquire, charges, restrictions, commitments, liens or
encumbrances, and the transfer of such Repurchased Shares to the Company
pursuant to the Repurchase will transfer to the Company good and valid title to
such Repurchased Shares, free of all adverse claims, rights, options to acquire,
charges, restrictions, commitments, liens or encumbrances.  The Seller is not a
party to, nor is the Seller

 

1

--------------------------------------------------------------------------------


 

aware of, any voting agreement, voting trust or similar agreement or arrangement
relating to the Repurchased Shares.  The Seller has not sold, pledged,
hypothecated or otherwise transferred any of the Repurchased Shares or any
interest therein to any other person, and there are no outstanding options,
rights, calls, commitments of any kind relating to, or any presently effective
agreements or understandings with respect to, any of the Repurchased Shares that
would affect or prevent the sale of the Repurchased Shares to the Company as
contemplated by this Agreement;

 

(b)           Due Execution.  This Agreement has been duly executed and
delivered by the Seller and is a legal, valid and binding instrument enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency and other similar laws relating to the
enforcement of creditors’ rights generally and to general principles of equity;

 

(c)           No Conflict.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof, will conflict with or result in a breach of, or
constitute a default (with notice or passage of time or both) under any
provision of any law, governmental rule, regulation, judgment, decree or order
binding on the Seller or the charter, bylaws, or trust documents of the Seller
or any provision of any mortgage, indenture, contract, agreement or other
instrument to which the Seller is a party or by which he or the Repurchased
Shares are bound;

 

(d)           Review of Agreement.  The Seller has carefully read each provision
of this Agreement and the Asset Purchase Agreement and, to the extent he
desired, has discussed this Agreement and the Asset Purchase Agreement with his
legal counsel and financial advisors.  Having read this Agreement, the Seller
does hereby consent to this Agreement for all purposes under applicable law;

 

(e)           Review of Information.  The Seller has received and carefully
reviewed the information provided by the Company in connection with its current
business operations and plans, including the confidential information provided
pursuant to the Confidentiality Agreement between the Seller and the Company
dated October 13, 2005 through both telephone discussions with the Company’s
senior management and in the confidential Information Memorandum, dated
October 18, 2005, from John Tuhey of the Company (collectively, the
“Information”).  The Seller also acknowledges that the Company also files
annual, quarterly and current reports, proxy statements and other information
with the Securities and Exchange Commission (the “Commission”), and that the
Seller has been informed that these filings are available on the Internet at the
Commission’s website at www.sec.gov and at the Company’s website at
www.clickcommerce.com.  The Seller has, to the extent he desired, had an
opportunity to review such filings, has had an opportunity to discuss such
filings and the Company common stock with the Company and his legal counsel and
financial advisors and has conducted such investigation of the Company as he has
deemed appropriate and has had the questions he has asked of the Company
answered to his satisfaction;

 

(f)            Economic Risk.  The Seller has been able to and, notwithstanding
the effect of the transactions contemplated by this Agreement, can continue to
bear the economic risk of his investment in shares of the Company’s common stock
and has such knowledge and

 

2

--------------------------------------------------------------------------------


 

experience in financial or business matters that he is capable of evaluating the
merits and risks of such investment;

 

(g)           Sophistication.  The Seller (i) is a sophisticated person with
respect to the transactions contemplated by this Agreement and the Asset
Purchase Agreement, (ii) has made an informed decision regarding his entry into
this Agreement and (iii) has independently and without reliance upon the Company
or any other party related to the Company, and based on such information as the
Seller has deemed appropriate, made his own analysis and decision to enter into
this Agreement;

 

(h)           Consultation with Counsel.  The Seller (i) fully understands his
rights to discuss all aspects of this Agreement with his private attorneys,
(ii) has availed itself of this right to the extent he desired, (iii) has
carefully read and fully understands all of the terms of this Agreement,
(iv) has not transferred or assigned any rights or claims that he is hereby
purporting to release herein, (v) is voluntarily, and with proper and full
authority, entering into this Agreement, and (vi) has considered all of his
rights and claims carefully before executing this Agreement;

 

(i)            Questionnaire.  The Seller has fully and completely set forth the
relevant information required in the Questionnaire attached hereto as Exhibit A,
and all information provided by the Seller therein is true, correct and
complete; and

 

(j)            Brokers.  The Seller has not incurred, nor will he incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.

 

4.             Company Representations and Warranties.  The Company hereby
represents and warrants to the Seller as follows:

 

(a)           Organization and Good Standing.  The Company is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of Delaware;

 

(b)           Power and Authority.  The Company has full power, authority and
right to execute, deliver and perform this Agreement and has taken all necessary
action to authorize the execution, delivery and performance by him of this
Agreement;

 

(c)           Due Execution.  This Agreement has been duly executed and
delivered by the Company, and is a legal, valid and binding instrument
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency and other similar laws
relating to the enforcement of creditors’ rights generally and to general
principles of equity; and

 

(d)           No Conflict.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof, will conflict with or result in a breach of, or
constitute a default (with notice or passage of time or both) under any
provision of any law, governmental rule, regulation, judgment, decree or order
binding on the Company or the charter or bylaws of the Company or any provision
of any

 

3

--------------------------------------------------------------------------------


 

mortgage, indenture, contract, agreement or other instrument to which the
Company is a party or by which he is bound.

 

5.             Additional Agreements.  The Seller hereby acknowledges, agrees
and confirms that:

 

(a)           Waiver.  The Seller hereby waives any right that the undersigned
may have under the Asset Purchase Agreement (including Section 4.14 thereof)
related to the issuance, registration or resale of any and all Company common
stock owned by the undersigned, including without limitation, the Repurchased
Shares;

 

(b)           Arm’s Length Negotiations.  This Agreement and the terms and
conditions hereof are the result of arm’s length negotiations with the Company
and the per share price reflected in the Total Consideration may be more, less
or equal to the prevailing market price of the Company common stock at the time
of the Repurchase.  The Seller acknowledges that the Company has made no
representations or warranties with respect to this Agreement or the transactions
contemplated hereby except as expressly set forth in Section 4 of this
Agreement;

 

(c)           Information.  The Seller hereby acknowledges that he has been
afforded (i) the opportunity to ask such questions as the Seller has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of this Agreement and the Information and
(ii) access to information about the Company and its financial condition,
results of operations, business, properties, management and prospects sufficient
to enable he to evaluate the transactions contemplated by this Agreement.  The
Seller acknowledges that he has received and reviewed a copy of the Asset
Purchase Agreement and has received and reviewed such other documents (including
the Information and the Information Memorandum) as he has deemed necessary; and

 

(d)           Release.  By the execution and delivery of this Agreement and
acceptance of the amounts payable in respect of the Repurchased Shares under
this Agreement, the Seller (the “Releasor”), on behalf of himself/ and his
heirs, legal representatives, successors and assigns, hereby releases, acquits
and forever discharges, to the fullest extent permitted by law, the Company, any
subsidiary or parent company of the Company and any successor to the Company
(now or hereafter existing) and each of their respective past, present or future
officers, managers, directors, shareholders, partners, members, Affiliates,
employees, counsel and agents (each a “Releasee”) of, from and against any and
all actions, causes of action, claims, demands, damages, judgments, debts, dues
and suits of every kind, nature and description whatsoever, including with
respect to the Repurchased Shares (collectively “Claims”), which such Releasor
or its heirs, legal representatives, successors or assigns ever had, now has or
may have against any Releasee on or by reason of any matter, cause or thing
whatsoever.  The Releasor agrees not to, and agrees to cause his respective
Affiliates and subsidiaries not to, assert any Claim, directly or indirectly,
against the Releasees.  Notwithstanding the foregoing, each Releasor and his
respective heirs, legal representatives, successors and assigns retain, and do
not release, their rights and interests under the terms of this Agreement or
under the terms of the Asset Purchase Agreement solely to the extent of the
Releasor’s right to receive that portion of any amounts that may hereafter
become payable out of the escrow established thereunder (other than with respect
to any Claims related to the issuance, registration or repurchase of the
Repurchased Shares).

 

4

--------------------------------------------------------------------------------


 

6.             Applicable Law.  This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois without giving effect to the principles of conflicts of law thereof.

 

7.             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

8.             Successors and Assigns.  This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors,
assigns, and affiliates, but shall not be assignable by either party hereto
without the prior written consent of the other party hereto.

 

9.             Waiver.  No party may waive any of the terms or conditions of
this Agreement except by an instrument in writing duly signed by each of the
parties.

 

10.           Stock Transfer Taxes.  Any stock transfer taxes with respect to
the surrender of the Repurchased Shares will be paid by the Seller and the
amount to be so paid by the Seller will be deducted from any funds distributable
by the Company to the Seller under this Agreement.  If, however, payment for the
Repurchased Shares is to be made to any person other than the Seller, the amount
of any stock transfer taxes (whether imposed on the Seller or such other person)
payable on account of the transfer to such person will be deducted from the
payment if satisfactory evidence of the payment of such taxes, or exemption
therefrom, is not submitted.

 

11.           Backup Federal Income Tax Withholding and Substitute Form W-9. 
Under the “backup withholding” provisions of U.S. Federal tax law, the Company
may be required to withhold a portion of the consideration for the Repurchased
Shares.  To prevent backup withholding, the Seller should complete and sign the
Substitute Form W-9 below, and either: (a) provide the Seller’s correct taxpayer
identification number (“TIN”) and certify, under penalties of perjury, that the
TIN provided is correct (or that such holder is awaiting a TIN), and that
(i) the Seller has not been notified by the Internal Revenue Service (“IRS”)
that the Seller is subject to backup withholding as a result of failure to
report all interest or dividends, or (ii) the IRS has notified the Seller that
the Seller is no longer subject to backup withholding; or (b) provide an
adequate basis for exemption.  If “Applied For” is written in Part I of the
substitute Form W-9, the Company will retain the required portion of any payment
during the sixty (60) day period following the date of the Substitute Form W-9. 
If the Seller furnishes the Representative with his or her TIN within sixty (60)
days of the date of the Substitute W-9, the Company will remit such amount
retained during the sixty (60) day period to the Seller, and no further amounts
will be retained or withheld from any payment made to the Seller thereafter. 
If, however, the Seller has not provided the Company with his TIN within such
sixty (60) day period, the Company will remit such previously retained amounts
to the IRS as backup withholding and will withhold the required portion of any
payment in respect of the Repurchased Shares made to the Seller thereafter until
the Seller furnishes a TIN to the Company.  In general, an individual’s TIN is
the individual’s Social Security Number.  If the Company is not provided with
the correct TIN or an adequate basis for exemption, the Seller may be subject to
a $50 penalty imposed by the IRS and backup withholding.

 

5

--------------------------------------------------------------------------------


 

Failure to complete the Substitute Form W-9 will not, by itself, cause the
Repurchased Shares to be deemed invalidly delivered, but may require the Company
to withhold 28% of the amount of any payments in respect of such Repurchased
Shares made pursuant to this Agreement.  Backup withholding is not an additional
federal income tax.  Rather, the federal income tax liability of a person
subject to backup withholding will be reduced by the amount of tax withheld.  If
withholding results in an overpayment of taxes, a refund may be obtained from
the IRS.

 

12.           Federal and State Income Tax Withholding.  After written notice to
the Seller, the Company may withhold federal and state income tax required to be
withheld under applicable law from the amounts payable under this Agreement.

 

13.           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, among the parties hereto and their affiliates with
respect to the matters set forth in this Agreement.  This Agreement may not be
amended except by an instrument in writing signed by the Company and the Seller
to which the amendment relates.

 

14.           Confidentiality/Public Announcements.  The Seller shall make no
public announcements or otherwise communicate with any news media or any other
person (other than the other party), with respect to this Agreement or any of
the transactions contemplated hereby, without prior written consent of the
Company.  The Company shall make such public announcements or filings with the
Commission as it believes are required by applicable law, the Commission or the
Nasdaq National Market or deemed by it to be necessary or appropriate under the
circumstances.  Nothing contained herein shall prevent (a) the Company from
promptly making all filings with governmental authorities or disclosures with
the Nasdaq National Market, as may, in its judgment, be required in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby or (b) either party from disclosing the terms
of this Agreement to such party’s legal counsel, financial advisors or
accountants in furtherance of the transactions contemplated by this Agreement;
provided, however, that each such person shall be obligated to maintain the
confidentiality of this Agreement in accordance herewith.

 

15.           Expenses.  Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby and thereby shall be paid by the party
incurring such expenses.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

SELLER:

 

 

 

CHRIS HEIDELBERGER

 

 

 

 

 

By:

/s/ Chris Heidelberger

 

 

 

 

 

 

COMPANY:

 

 

 

CLICK COMMERCE, INC.

 

 

 

 

 

By:

/s/ John M. Tuhey

 

 

Name: John M. Tuhey

 

Title: General Counsel

 

7

--------------------------------------------------------------------------------